Name: COMMISSION REGULATION (EC) No 532/97 of 21 March 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 No L 82/52 MEN Official Journal of the European Communities 22. 3 . 97 COMMISSION REGULATION (EC) No 532/97 of 21 March 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vege ­ tables ('), as last amended by Regulation (EC) No 2375/96 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multila ­ teral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third countries, in respect of the products and periods stipu ­ lated in the Annex thereto; Whereas, in compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 22 March 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 March 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 337, 24. 12 . 1994, p. 66 .I1) OJ No L 325, 14. 12 . 1996, p. 5 . ( 3 ) OJ No L 387, 31 . 12 . 1992, p. 1 . h) OJ No L 22, 31 . 1 . 1995, p. 1 . 22. 3 . 97 EN Official Journal of the European Communities No L 82/53 ANNEX to the Commission Regulation of 21 March 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country Standard import code (') value 0702 00 15 204 56,3 212 102,9 624 129,8 999 96,3 0707 00 15 052 161,8 999 161,8 0709 10 10 220 138,2 999 138,2 0709 90 73 052 122,1 204 86,0 999 104,0 0805 10 01 , 0805 10 05, 0805 10 09 052 48,3 204 45,3 212 42,7 448 24,7 600 40,4 624 53,8 999 42,5 0805 30 20 052 56,4 600 83,7 999 70,0 0808 10 51 , 0808 10 53, 0808 10 59 060 57,4 388 97,1 400 96,1 404 97,4 508 84,5 512 87,1 524 80,1 528 84,3 999 85,5 0808 20 31 052 108,5 388 64,4 400 82,0 512 64,7 528 68,8 999 77,7 (') Country nomenclature as fixed by Commission Regulation (EC) No 68/96 (OJ No L 14, 19 . 1 . 1996, p. 6). Code '999' stands for 'of other origin'.